internal_revenue_service date number info release date uil attention dear this letter is in response to your inquiry dated date concerning the standard mileage rate for medical purposes as discussed below the allowable deductions for medical_expenses differ from the allowable deductions for business_expenses and the mileage rates reflect these differences your constituents may deduct all of the ordinary and necessary expenses paid_or_incurred during the taxable_year for any trade_or_business under sec_162 of the internal_revenue_code your constituents may also deduct depreciation under sec_167 but only for property used in a trade_or_business the business standard mileage rate reflects these deductible costs of using a car for business purposes and takes into account depreciation or lease payments maintenance and repairs tires gasoline including all taxes oil insurance and license and registration fees your constituents may deduct under sec_213 expenses paid during the taxable_year not compensated by insurance or otherwise for medical_care this includes expenses for transportation primarily for and essential to medical_care for a personally owned or leased automobile the term transportation refers to the use of the automobile and not to its acquisition insurance and maintenance thus out-of-pocket expenses of driving an automobile such as gas and oil are deductible as medical_care expenses but such fixed costs as depreciation lease payments insurance maintenance and repairs and license and registration fees generally are not also fixed costs generally are not primarily for and essential to medical_care since these costs are paid regardless of the use of the car for medical purposes the medical standard mileage rate therefore reflects only the expenses that are deductible as medical_care expenses and it is lower than the business standard mileage rate i hope this information is helpful please call edwin b cleverdon identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch
